DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1, 6, 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites at line 9 “layer (C)”; however, the recitation does not appear to provide any additional limitation for layer (C). Therefore, the scope of the claim is indefinite. It appears the phrase may have been not deleted inadvertently in the most recent amendment. 
Claim 6 recites “The stand-up pouch having a multilayer structure according to claim 1, further comprising: layer (E)…wherein layer (E) is the outermost layer.” The scope of the claim is indefinite because it is not clear if the “outermost” designation is relative to the multilayer structure or the stand-up pouch. The examiner notes paragraph [0046] states, with emphasis added, “It is preferable that the polyolefin resin layer (E) is included as the outermost layer of the multilayer structure, since the heat sealability is excellent when the packaging material is processed in a manner of locating a polyolefin resin layer (E) of the multilayer structure on the inner side of the packaging material.” The specification elsewhere indicates the layer (E) is an innermost layer in any packaging (see page 4, lines 7-10). For purposes of examination, claim 6 is interpreted to require layer (E) to be an outermost layer of the multilayer structure, but not necessarily provide any relative requirement for the stand-up pouch, i.e., layer (E) can be the layer closest to the packaged contents or the one farthest away.
Claim 8 recites “the multilayer structure is structured and configured for use in heat sterilization treatment.” The claim is indefinite because it is not clear what is meant or encompassed by the phrase “structured and configured”. In particular, it is not clear what, if any, difference exists between the 
Claim 9 recites “the stand-up pouch is structured and configured to store a content therein.” The claim is indefinite because it is not clear what is meant or encompassed by the phrase “structured and configured”. In particular, it is not clear what, if any, difference exists between the requirement of “structured” and the requirement of “configured”. The examiner respectfully suggests deleting “structured” to overcome the rejection.
Claim 11 recites the limitations "the semi-aromatic polyamide layer (A)" in line 2 and “the ethylene-vinyl alcohol copolymer layer (B)” in line 3. There is insufficient antecedent basis for these limitations in the claim. The examiner notes parent claim 1 was amended to recite simply “layer (A)” and “layer (B)”.


Claim Rejections - 35 USC § 103
Claim(s) 1-5, 7-9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 2007/0042206) in view of Usui (US 2018/0099493).
Regarding claims 1-2, 8-9, and 12:
Niwa discloses polyamide-based multilayer films [0001]. In one embodiment, the film comprises at least three layers in the order of polyamide layer/saponified ethylene-vinyl acetate copolymer layer/polyamide layer [0010; Item 10]. Niwa teaches this film can further comprise an aromatic polyamide layer [0010; Item 11]. The saponified ethylene-vinyl acetate copolymer is ethylene-vinyl alcohol (EVOH) [0014; 0017]. The aromatic polyamide comprises semi-aromatic polyamide, such as poly(m-xylylene adipamide) (i.e., MXD6) [0038]. The “polyamide layer” comprises aliphatic polyamide [0027-0028]. Therefore, Niwa discloses a film comprising: aliphatic polyamide layer/EVOH layer/aliphatic polyamide layer/semi-aromatic polyamide layer. The inner aliphatic polyamide layer corresponds to presently claimed thermoplastic resin layer (C).
Niwa teaches the film can be packaging used with boiling-water/retort sterilization [0048].
Niwa is silent with regard to a stand-up pouch that is self-supporting.
Such packaging was known in the art. For example, Usui discloses a stand-up pouch (i.e., a self-supporting bag) for retort and sterilization [0001; 0003; 0116]. Such packaging comprises a polyamide layer, an EVOH layer, and heat-sealing resin layer [0013]. Among other desirable properties, the structure of the stand-up pouch has improved self-supporting properties, and is free from deformations such as, for example, bending of the side seals or buckling of the packaging bag, even after the contents have been partly consumed to reduce the amount thereof [0113].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the multilayer film of Niwa in the form of a stand-up pouch to provide a self-supporting package as known in the art.
Regarding claim 3:
Niwa teaches the two (aliphatic) polyamide layers can comprise different compositions [0040].
Regarding claim 4-5:
The order of layers described above meets the limitation of the present claims.
Regarding claim 7:
Niwa teaches coextruding the film [0044].
Regarding claim 13:
Niwa is silent with regard to the step of sealing the pouch before sterilizing.
Usui teaches it was known in the art to heat seal the pouch before sterilizing the contents [0118].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to seal the pouch before sterilizing to prevent the contents from spilling from the pouch during sterilizing. 



Claim(s) 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 2007/0042206) in view of Usui (US 2018/0099493) as applied above, and further in view of Sumi et al. (US 2010/0086755).
Regarding claims 6 and 10:
Niwa in view of Usui discloses a stand-up pouch as previously explained. Niwa discloses a film comprising: aliphatic polyamide layer/EVOH layer/aliphatic polyamide layer/semi-aromatic polyamide layer, as well as packaging comprising the film as previously explained.
Niwa is silent with regard to a polyolefin resin layer that is an outermost layer of the film or an inner layer of the packaging.
For example, Sumi discloses multilayer structures for use as packaging [0001]. The films comprises a layer of polyolefin for heat sealing and moisture resistance properties [0030]. When in the form of a package, this layer is the innermost layer [0032].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add an outer heat seal layer of polyolefin to the film of Niwa to provide heat seal and moisture resistance properties, and further provide this layer as the innermost layer when the film is used as packaging.
Regarding claim 11:
Niwa is silent with regard to whether the semi-aromatic polyamide layer is closer to the content of the packaging than the EVOH layer.
Such constructions were known in the art. For example, Sumi’s Example 1 provides a co-extruded structure comprising an inner barrier layer comprising MXD6 (the same semi-aromatic polyamide taught by Niwa) and an outer barrier layer of EVOH [0041].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to place the semi-aromatic polyamide layer as the inner barrier layer nearest the packaging content to provide barrier properties as known in the art.


Claim(s) 1-2 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi et al. (US 2010/0086755) in view of Usui (US 2018/0099493).
Regarding claims 1 and 6-12:
Sumi discloses multilayer structures [0001]. Example 1 provides a co-extruded structure comprising the following layers with the noted materials in order [0041]:
Heat seal layer – polypropylene [0042]
Adhesive layer – modified polyolefin [0046]
Inner barrier layer (A) – MXD6 nylon (i.e., a semi-aromatic polyamide) [0043]
Oxygen absorbing layer (B) – a thermoplastic resin having a carbon-carbon double bond derived from a conjugated diene [0045]
Outer barrier layer (C) – ethylene-vinyl alcohol (EVOH) copolymer [0044]
Sumi’s oxygen absorbing layer (B) corresponds to presently claimed thermoplastic resin layer (C), and Sumi’s heat seal layer corresponds to presently claimed polyolefin resin layer (E).
Sumi teaches the structures can be provided as a packaging bag for, e.g., food that undergoes boiling sterilization [0035; 0038; 0047]. The heat seal layer is the inside layer and the inner barrier layer (A) is closer to the inside than the outer barrier layer [0032; 0041].
Sumi is silent with regard to a stand-up pouch that is self-supporting.
Such packaging was known in the art. For example, Usui discloses a stand-up pouch (i.e., a self-supporting bag) for retort and sterilization [0001; 0003; 0116]. Such packaging comprises a polyamide layer, an EVOH layer, and heat-sealing resin layer [0013]. Among other desirable properties, the structure of the stand-up pouch has improved self-supporting properties, and is free from deformations such as, for example, bending of the side seals or buckling of the packaging bag, even after the contents have been partly consumed to reduce the amount thereof [0113].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the multilayer structures of Sumi in the form of a stand-up pouch to provide a self-supporting package as known in the art.
Regarding claim 2
Sumi discloses multilayer structures as previously described. The examiner noted the structure of Example 1 which includes an oxygen absorbing layer (B) comprising a thermoplastic resin having a carbon-carbon double bond derived from a conjugated diene, which was considered to correspond to presently claimed thermoplastic resin layer (C) [0045].
Sumi, however, teaches any oxygen-absorbing resin can be used for this layer, including polyamide resins reacted with oxidizable reactants [0025]. Such polyamide resins include aliphatic polyamides [0026].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an oxygen-absorbing resin based on an aliphatic polyamide for the oxygen absorbing layer (B) because Sumi teaches such resins are suitable for use in such a layer.


Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. 

Applicant’s amendments overcome the previous claim objections and rejections under 35 USC 112. The examiner appreciates Applicant’s efforts to advance prosecution.

Applicant’s amendments to claim 1 to require a self-supporting stand-up pouch overcome previous rejections over Nakamura (WO 2016/039445). The reference’s invention relates to a multilayer tube, not a stand-up pouch as presently claimed.

Applicant argues Niwa does not disclose or suggest a stand-up pouch as claimed (p4).
While the examiner agrees Niwa is silent with regard to a stand-up pouch, the examiner maintains the claimed invention would have been obvious to one of ordinary skill in the art in view of Niwa and Usui as described in the current rejection. Briefly, Niwa discloses its films are useful for packaging used with boiling-water/retort sterilization, but is silent with regard to a stand-up pouch. Such particular 

Applicant argues the one of the objects of the present application is to suppress curling whereas Niwa fails to recognize any such benefits (p5).
The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present instance, Niwa differs from the claimed invention in that the reference is silent with regard to a stand-up pouch made from its film. Such structures were known in the art as demonstrated by Usui. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art.

Applicant argues Niwa discloses a multilayer film having the structure of layer (C) (thermoplastic)/layer (B) (EVOH)/layer (A) (semi-aromatic polyamide) (p5).
The examiner respectfully disagrees. In paragraph [0040], Niwa discloses a structure of, in its naming convention, layer (B) (aliphatic polyamide)/layer (A) (EVOH)/layer (C) (aliphatic polyamide. In the same paragraph, Niwa teaches an additional aromatic polyamide layer (D) can be added as an outermost layer. Therefore, Niwa provides, in the naming convention of the present application, layer (D) (aliphatic polyamide)/layer (B) (EVOH)/layer (C) (aliphatic polyamide)/layer (A) (semi-aromatic polyamide) and so meets the claimed requirements.

Applicant points to the Examples in the present specification to demonstrate the present invention provides curl suppression and high gas barrier properties (p5).
The examiner has considered the data but maintains the claimed invention would have been obvious to a skilled artisan. First, as discussed above Niwa discloses a film having the same structure as Example 1 except for the adhesive resin layer and layer (E), neither of which are required in present claim 1. Additionally, the examples use particular polymers whereas present claim 1 recites broad classes of polymers. Particularly, present claim 1 recites a layer (A) comprising 50 wt% or more of a semi-aromatic 

Applicant argues Sumi does not disclose or suggest a stand-up pouch as claimed (p4).
While the examiner agrees Sumi is silent with regard to a stand-up pouch, the examiner maintains the claimed invention would have been obvious to one of ordinary skill in the art in view of Sumi and Usui as described in the current rejection. Briefly, Sumi discloses its multilayer structures are useful for packaging used with boiling sterilization, but is silent with regard to a stand-up pouch. Such particular packaging types were known in the art, however, as demonstrated by Usui, which discloses a stand-up pouch using a multilayer film comprising similar layers to Sumi.

Applicant argues the one of the objects of the present application is to suppress curling whereas Sumi fails to recognize any such benefits (p5).
The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present instance, Sumi differs from the claimed invention in that the reference is silent with regard to a stand-up pouch made from its film. Such structures were known in the art as demonstrated by Usui. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787